Citation Nr: 0740701	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from September 1993 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran was scheduled to testify via videoconferencing 
technology before a Veterans Law Judge in November 2007, but 
failed to report for that hearing.


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied service 
connection for a psychotic disorder; the veteran did not 
appeal that decision.

2.  In rating decisions of January 1998 and July 1999, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for psychosis because new and material 
evidence had not been submitted; the veteran did not appeal 
those decisions and those decisions are now final.

3.  The evidence received since the July 1999 rating decision 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for psychosis.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for psychosis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's present request to reopen 
was received in January 2004, after the enactment of the 
VCAA.  

A letter dated in April 2004 explained that service 
connection was denied in October 1994 because the condition 
was found to have existed prior to service and had not been 
aggravated by service.  The veteran was told that he was 
required to submit new and material evidence in order to 
reopen his claim.  The letter explained the meaning of new 
and material evidence.  The letter also discussed the 
evidence necessary to establish service connection.  The 
evidence of record was listed.  The veteran was told how VA 
would assist him in obtaining additional relevant evidence.  
He was also told of his responsibility in the development of 
evidence supportive of his claim.  

The notice provided to the veteran predated adjudication of 
his request to reopen.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

With respect to VA's duty to assist, the Board observes that 
neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
support his request to reopen.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO initially denied the veteran's claim of entitlement to 
service connection for psychosis in October 1994, concluding 
that the disorder existed prior to service and was not 
aggravated thereby.  At the time of the October 1994 rating 
decision, the evidence of record included the veteran's 
service medical records.  Those records reflect that the 
veteran denied nervous trouble on enlistment examination in 
May 1993.  He complained of seeing and hearing things in 
November 1993.  He was diagnosed with schizophreniform 
disorder.  In February 1994 he appeared before a physical 
evaluation board and was found to have a psychotic disorder 
that prevented him from performing the duties required of his 
grade and occupational specialty.  The board determined that 
the psychotic disorder had existed prior to service and was 
not service aggravated.

Also of record at the time of the October 1994 rating 
decision was the report of a VA psychiatric examination.  The 
examination resulted in a diagnosis of psychotic disorder not 
otherwise specified.  The examiner did not address the date 
of onset of the disorder or whether it was aggravated by 
service.  

In support of a December 1997 request to reopen his claim, 
the veteran submitted a statement by W.J.M., M.F.C.C., a 
clinical director at the San Francisco State University 
Counseling and Psychological Services Center.  The letter 
indicates that the veteran had been treated since the fall of 
1997.  

The veteran also submitted an undated letter from Westside 
Community Mental Health Center, indicating that he was 
receiving psychiatric treatment.

In January 1998 the RO declined to reopen the veteran's 
claim, noting that the records submitted reflected only 
current treatment and did not address whether his psychosis 
was incurred in or aggravated by service.

In support of an April 1999 request to reopen his claim, the 
veteran submitted a duplicate copy of the December 1997 
letter from the clinical director at the San Francisco State 
University Counseling and Psychological Services Center.  He 
also submitted copies of treatment records from Westside 
Community Mental Health Center and a March 1998 letter from a 
psychology intern there.

The veteran also argued in an April 1999 statement that his 
psychosis did not exist before service.  

In July 1999 the RO again declined to reopen the veteran's 
claim, indicating that the evidence submitted did not address 
aggravation of the pre-existing condition.

The veteran submitted the instant request to reopen in 
January 2004.  In support of his request, he provided a 
letter from his mother, who stated that he was not psychotic 
prior to service.  She also stated that he did not display 
any psychotic abnormalities in childhood.  

The veteran also submitted a copy of the March 1998 letter 
from Westside Community Mental Health Center.  

VA treatment records, dated from June to September 2001, were 
also added to the record.  They show assessments which 
include rule out psychotic disorder not otherwise specified.  

Upon careful review of the evidence in this case, the Board 
finds that new and material evidence has not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for psychosis.  The evidence submitted since the 
most recent final denial, dated in July 1999, is essentially 
duplicative of evidence previously of record.  The Board 
observes that the letter from the veteran's mother was not of 
record at the time of the previous final denials.  However, 
to the extent that her contentions are offered in an attempt 
to establish that the veteran's psychosis did not exist prior 
to service, the Board notes that such evidence constitutes, 
essentially, reiterations of the veteran's assertions made in 
connection with his April 1999 request to reopen, and, thus, 
cannot be considered "new" within the meaning of 38 C.F.R. § 
3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  In any event, as neither the veteran nor his mother 
are shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether his 
psychosis was incurred in or aggravated by service, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
these reasons, the unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In light of the above discussion, the Board concludes that 
the evidence added to the record since the July 1999 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for psychosis, and is not of sufficient probative 
value to raise a reasonable possibility of substantiating the 
claim.  Accordingly, none of the evidence is new and material 
for the purpose of reopening the claim.


ORDER

The application to reopen the claim of entitlement to service 
connection for psychosis is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


